Case: 16-41039      Document: 00513895116         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-41039                                FILED
                                  Summary Calendar                          March 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
DERRICK CONRAD,

              Plaintiff - Appellant

v.

WAYNE KRC, Longview Public Works; COURTNEY BRADY, Longview
Police Department; DANNY STROUD, Longview Police Department; PETE
FASENELLO, Longview Police Department; GREGG MASCASLAND,
Longview Police Department; THE CITY OF LONGVIEW, TEXAS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:15-CV-77


Before JONES, WIENER, and CLEMENT, Circuit Judges
PER CURIAM:*
AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.